DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1-4 have been newly amended so that some of the process steps are now composition-type features.  Therefore, these features are newly considered. 

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are persuasive in-part.   
First, pages 3-4 argue the previous 112(d) rejection in the office action.  This argument is persuasive and therefore withdrawn.

Next, Applicant’s remarks argue the following on page 5:

Hao fails to disclose or suggest at least these limitations, as explained below.

Initially, the Examiner indicates that independent claim 1 is a product-by-process claim. See Office Action, p. 4. However, none of the above-referenced limitations of amended independent claim 1 are directed to “a method of making.” In other words, all limitations of amended independent claim 1 are directed to properties of the product itself rather than “process,” therefore should be entitled to consideration in determining patentability.

Further, as the Examiner correctly acknowledges, Hao does not teach a viscosity equal to or less than 20 mPa:s at 25°C, or a primary particle size equal to or less than 0.5 um. See Office Action, p. 5. It necessarily follows that Hao fails to disclose or suggest at least the above- referenced limitations of amended independent claim 1.

At least for the above reasons, amended independent claim 1 is patentable over Hao. By virtue of their dependence, the remaining claims are also patentable for at least the same reasons. Accordingly, withdrawal of this rejection is respectfully requested.

The argument regarding the previous rejection just under Hao is persuasive and therefore that rejection is withdrawn.

	Next, the remarks argue the rejection of Hao, Han, Sekine and Boorse on pages 5-6:
Claims 1-4 stand rejected as unpatentable over Hao and U.S. Patent Publication Nos. 2014/0349840 (“Han”) and 2018/0133648 (“Sekine”). Claim 3 stands rejected as unpatentable over Hao, Han, Sekine, and U.S. Patent No. 8,663,587 ("Boorse”). These rejections are traversed as follows.

As discussed above, Hao fails to disclose or suggest the required limitations of amended independent claim 1. In addition, Hao also fails to realize that the required features lead to unexpected advantageous results of the presently claimed invention, which are entitled to consideration in determining nonobviousness. Referring to the original application for illustration purposes only, Embodiments 1-3 are catalysts composed of diesel particulate filter (DPF) substrate and a slurry having both a viscosity equal to or less than 20 mPa-s at 25°C and zeolite with a
primary particle size equal to or less than 0.5 um. On the other hand, Comparative Examples 1-3 and 6 are DPF-based catalysts that either do not have a viscosity as claimed or do not have a
primary particle size of zeolite as claimed. See original specification, Table 1 (reproduced below).
 

    PNG
    media_image1.png
    531
    939
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    528
    984
    media_image2.png
    Greyscale

Specifically, Han discloses a particle size from 0.1 to 8 um and does not disclose a desired range of viscosity. Sekine discloses a viscosity of 1 to 30 mPa or less and does not disclose a desired range of particle size. Boorse discloses mean pore diameters of from 1 to 25 um and a ratio of mean pore diameter/particle size D90 of 0.5 to 15. As such, Boorse teaches a particle size of 0.067 to 50 um and does not mention a viscosity. While these broad ranges taught in Han, Sekine, and Boorse overlap with the claimed ranges, none of these references specifically indicate that a viscosity equal to or less than 20 mPa-s at 25°C or a primary particle size equal to or less than 0.5 um can lead to unexpected improved catalytic performance.

	The remarks are respectfully not persuasive to show unexpected results.  First, comparative examples 3 and 6 sow higher catalyst adhesion in the first table.  Also, Comparative examples 4 and 5 show higher NOx purification results and those viscosity values are far higher than 20mPa.s.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US Pub.: 2011/0143921) and in view of Han (US Pub.: 2014/0349840) and in view of Sekine (US Pub.: 2018/0133648).
	Hao describes a catalyst containing copper and a zeolite (para. 15), which is present as a washcoat on a substrate (para. 14, Fig. 3A, 3B, 34).    The substrate can be a particulate filter used to trap particulate matter (para. 25, 26) useable with diesel exhaust (para. 30).  
	As to the size, Hao teaches that the catalyst suspension is ground down (para. 39) to an “appropriate particle size” (para. 41, 42).
	The reference does not teach that the particles are milled to a size of 0.5µm or less (Claim 1) or (where 50% of the zeolites are measured by a dynamic light scattering and are less than 2.0, 2.5 µm as described in Claims 2, 3 or 4) or the viscosity feature.  
	Han describes a zeolite-Cu catalyst (see abstract, described as the SCR component) deposited on a substrate, such as a honeycomb or a monolith (para. 24).    As to the size, Han explains that the particle size is pulverized so that the average particle size is from 0.1 to 8 µm (para. 26).  As to the viscosity, Han explains that the viscosity of the slurry may be adjusted in order to adjust the amount of supported catalyst (para. 26).  The average feature of Han is considered to meet the “50% particle size” feature of the claims.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the average catalyst particle size to 0.1 to 8 µm, as taught by Han for use with Hao because this particle size range is known to be effective for use as a catalyst coating on a substrate used for NOx reduction.
	As to the viscosity, Han explains that the viscosity of the slurry may be adjusted in order to adjust the amount of supported catalyst, but does not describe the specific viscosity range.
	Sekine describes a catalyst used for exhaust gas purification (title, abstract), which can be an SCR (para. 63, 62).  Sekine explains that the viscosity of the catalyst slurry is an important factor based on the average filling ratios of the catalyst layers (para. 73).  Sekine explains that the catalyst slurry viscosity can be adjusted such that the slurry easily flows in large pores and hardly flows in small pores (para. 73).  As an example to this, Sekine describes a viscosity of 1 to 30 mPas or less (para. 73).  Although Sekine does not specifically state that the viscosity is measured at a temperature of 25 degrees C, since this overlaps an ambient range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature measured (if not otherwise specified) is at ambient temperature.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the catalyst viscosity to a range of 1 to 30mPas, as taught by Sekine for use with the catalyst of Hao and Han because this viscosity is effective for flowing catalyst mostly into the large pores and fewer into the smaller pores.
 	As to the addition feature of measuring the particles of dynamic light scattering, although the references do not teach how the particle sizes are determined, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any known means of measuring particle size would be effective for determining the catalyst particle size.

	As to Claim 3, Hao teaches that the catalyst suspension is ground down (para. 39) to an “appropriate particle size” (para. 41, 42).  In their invention, Han explains that the particle size is pulverized so that the average particle size is from 0.1 to 8 µm (para. 26).  Although Han does not teach that 90% of the particles are within the range of less than 2.5µm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that particle size is an optimizable feature.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao, Han and Sekine as applied to claim 1 above, and further in view of Boorse (US Pat.: 8663587).
Boorse describes a catalyzed soot filter (title) made with SCR catalysts (col. 3, lines 15-20).  The reference explains that the SCR catalysts may be in ratio to the mean pore diameters in a range of 0.5 to 50 (col. 7, lines 35-37) where the mean pore diameters range in size from 1µm to 25µm (col. 6, lines 55-60).  Boorse explains that some of the catalyst may be embedded into the pores of the filter wall (col. 3, lines 22-27) and other catalysts may be designed to just sit on the surface of the porous walls of the filter (col. 3, lines 26-29).  As to the d90, Boorse explains that the SCR catalyst (first SCR, which is designed to be embedded into the pores) range from 0.5 to 15 (col. 7, lines 45-48).  When the pores can range in size from 1µm to 25µm (see above), this gives a broad overlapping particle size range of 0.5 to 375 µm.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the SCR catalyst size to a range of 0.5 to 375 µm, as taught by Boorse for use with Hao, Han and Sekine based on the desired catalyst deposition relative to the wall filter and the pore sizes of the wall filter substrate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 15, 2022